          Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 1 of 28



     Gerald Maltz (004908)
 1 Stanley G. Feldman (000838)
     Miller, Pitt, Feldman & McAnally, PC
 2 One South Church Avenue, Suite 1000
     Tucson, AZ 85701
 3 T: (520) 792-3836
     F: (520) 624-5080
 4 Email: sfeldman@mpfmlaw.com
           gmaltz@mpfmlaw.com
 5
     David M. Halbreich (pro hac vice pending)
 6 David E. Weiss (pro hac vice pending)
     Matthew D. Rosso (pro hac vice pending)
 7 Margaret McDonald (pro hac vice pending)
     Reed Smith LLP
 8 355 South Grand Avenue, Suite 2900
     Los Angeles, CA 90071
 9 T: (213) 457-8033
     F: (213) 457-8080
10 Email: DHalbreich@ReedSmith.com
            DWeiss@ReedSmith.com
11          MRosso@ReedSmith.com
            MMcDonald@ReedSmith.com
12
     Attorneys for PHH Mortgage Corporation
13
14                           UNITED STATES DISTRICT COURT
15                                    DISTRICT OF ARIZONA
16
     PHH Mortgage Corporation,                       Case No.
17
                         Plaintiff,                             COMPLAINT
18

19
            vs.                                      1. AIDING AND ABETTING
                                                        TORTIOUS CONDUCT;
20   Arch U.S. MI Service, Inc.,
                                                     2. EQUITABLE
21                       Defendant.                     INDEMNIFICATION; and
22
                                                     3. UNJUST ENRICHMENT
23
24                                                    [JURY TRIAL REQUESTED]

25
26
27

28
                                                 1
         Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 2 of 28



 1         Plaintiff PHH Mortgage Corporation (“PHH” or “Plaintiff”), by its undersigned
 2 counsel, brings this action against Defendant Arch U.S. MI Services, Inc. (“Arch”) and, in
 3 support thereof, allege as follows:
 4                              I.       NATURE OF THE DISPUTE
 5         1.     This is an action against Arch for its aiding and abetting of PMI Mortgage
 6 Insurance Company’s (“PMI”) bad faith claims handling practices and claim determinations
 7 under certain mortgage insurance policies. PMI is a mortgage insurance company and Arch
 8 handles all of PMI’s claims and makes claim decisions for PMI. Arch has been actively
 9 aiding and abetting PMI with its bad faith behavior since in or around 2014. PHH files this
10 complaint for aiding and abetting tortious conduct, equitable indemnification, and unjust
11 enrichment arising out of Arch’s assistance and encouragement of PMI’s bad faith breach of
12 its contractual obligations to pay losses on defaulted loans under the terms of first-lien
13 mortgage insurance policies issued by PMI.
14         2.     Mortgage insurance protects lenders and other investors in mortgage loans
15 against financial losses caused by borrowers defaulting on their mortgage payments.
16 Generally, mortgage insurance pays a percentage of the unpaid principal balance of the
17 defaulted mortgage and unpaid interest on the loan that accrued up to the date a claim is
18 filed. Claims are generally filed after title has transferred, whether by foreclosure, short sale,

19 deed in lieu of foreclosure, or some other event that transfers title.
20         3.     PHH is a mortgage loan servicing company and is the insured and/or
21 authorized agent for the insureds under mortgage insurance policies issued by PMI. As an
22 authorized agent, PHH is responsible for submitting claims and pursuing claim payments
23 from mortgage insurers. PHH also has the authority to pursue litigation against mortgage
24 insurers and other third parties handling claims, such as Arch, for their improper claims
25 practices.
26         4.     During the Great Recession that began in or around 2008, borrowers began to
27 default on their mortgages in record numbers leading to an increase in mortgage insurance

28 claims. This put extreme financial pressure on mortgage insurance companies, like PMI,

                                                 -2-
         Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 3 of 28



 1 who were faced with having to pay out huge sums under their policies. In an effort to stave
 2 off financial ruin, PMI embarked on a strategy to (1) deny claims in full or (2) where that
 3 could not be accomplished, pay less than the full amount owed to its policyholders due to
 4 alleged servicing defects related primarily to default servicing and the completion of
 5 foreclosure proceedings (hereinafter, to “curtail” or a “curtailment”). As relevant here, these
 6 denials and curtailments exposed PHH to its own losses because the owners of the loans
 7 sought redress from PHH for the curtailed or denied claim payments. PMI and Arch were
 8 aware that their conduct exposed PHH to these losses.
 9        5.     Ultimately, PMI’s strategy failed to save PMI from financial destruction. In
10 October 2011, the Arizona Department of Insurance placed PMI into rehabilitation and
11 ordered PMI to stop writing new business.         Thereafter, PMI’s sole business was, and
12 continues to be collecting premiums on policies still in force, and handling and paying
13 claims.
14        6.     To fund its runoff operations and ostensibly to pay policyholder claims, PMI
15 entered into a series of transactions with Arch and its affiliated companies. This included
16 Arch’s acquisition of PMI’s claims handling platform for use in Arch’s own mortgage
17 insurance business. In addition, in or around January 2014, Arch hired substantially all of
18 PMI’s claims handling employees, and PMI and Arch entered into a services agreement

19 whereby Arch took over the handling of PMI’s mortgage insurance claims.
20        7.     Unbeknownst to PHH until recently, Arch not only took over the functional
21 aspects of PMI’s claims handling, but also took complete control of the decision-making
22 process from PMI for most of PMI’s claims activity without any oversight from PMI with
23 regard to almost all claims. Arch’s control includes, but is not limited to, deciding whether
24 to pay claims and how much to pay. Only in extremely rare situations does anyone from
25 PMI need to approve a decision by Arch to pay a claim. Further, PMI is never required to
26 approve decisions by Arch to deny or curtail claims. In effect, PMI has tossed Arch the keys
27 to the factory and walked out the door, leaving no one behind from PMI to oversee things.

28

                                               -3-
         Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 4 of 28



 1         8.     In addition to the services agreement and the acquisition by Arch of PMI’s
 2 claims handling platform, PHH recently learned that another entity related to Arch entered
 3 into a reinsurance arrangement with PMI, covering certain mortgage insurance policies
 4 issued by PMI.       Reinsurance is an arrangement where one insurance company (the
 5 “reinsurer”) agrees to insure certain risks covered by another insurance company. Under this
 6 arrangement, the Arch entity covers one hundred percent of PMI’s obligation, while at the
 7 same time, Arch is deciding whether and how much PMI should pay under such policies.
 8 Thus, Arch has a clear incentive not to authorize claim payments or to limit the amount of
 9 payments made under the PMI policies because it, in turn, will bear the cost of the payment.
10         9.     Since Arch took over the claims handling function, PMI’s wrongful claim
11 denials and curtailments increased substantially. This increase in improper claims handling
12 behavior is attributable to Arch, as Arch is making the claim decisions for PMI. Moreover,
13 Arch is fully aware that these claim denials and curtailments are improper because the Arch
14 employees formerly worked at PMI and understand PMI’s obligations under its mortgage
15 insurance policies. Further, Arch issues mortgage insurance in its own right so the Arch
16 employees should understand the obligations to act in good faith attendant to insurance
17 companies, and how claims properly should be handled under mortgage insurance policies.
18         10.    The fact that Arch has taken over the responsibility for claims decisions for
19 PMI and obtained substantial financial incentives in the process does not abrogate the
20 obligations under the PMI Policies that run from PMI to its insured, including the implied
21 covenant of good faith and fair dealing found in every insurance contract. It remains that
22 Arch’s decisions are being made for PMI. Thus, when Arch decides to deny or curtail a
23 claim, this decision is communicated by PMI on PMI’s own letterhead without any
24 indication of Arch’s role in the process. Consequently, by virtue of Arch’s handling of
25 PMI’s claims, Arch is aiding and abetting PMI in its breach of the implied covenant of good
26 faith and fair dealing that runs from an insurer to its insured.
27         11.    As previously mentioned, PHH only recently became aware of the extent of
28 Arch’s discretionary authority over PMI’s claims handling decisions, as well as the nature of

                                                -4-
          Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 5 of 28



 1 the reinsurance relationship between Arch and PMI, during the course of separate litigation
 2 involving PMI.
 3                              II.      JURISDICTION AND VENUE
 4         12.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because
 5 there is complete diversity of citizenship among the parties, and the amount in controversy
 6 exceeds $75,000, exclusive of interest and costs.
 7         13.     This Court has personal jurisdiction over Arch by virtue of Arch’s business
 8 activities in the State of Arizona.
 9         14.     Venue is proper in this Court under 28 U.S.C. § 1391 because a substantial part
10 of the events giving rise to this action occurred in this district.
11                                          III.    PARTIES
12         15.     PHH is a corporation incorporated under the laws of the State of New Jersey
13 and maintains its principal place of business in the State of New Jersey. PHH services first-
14 lien mortgage loans, including loans insured by PMI that are the subject of this litigation. In
15 2019, PHH merged with both Ocwen Loan Servicing, LLC (“Ocwen”) and Homeward
16 Residential, Inc., (“Homeward”). Prior to the merger, Ocwen and Homeward serviced loans
17 insured by PMI that are the subject of this litigation. For reasons described in more detail
18 below, PHH is the servicer, and thus the insured, under the mortgage insurance policies at

19 issue in this litigation.
20         16.     Upon information and belief, Defendant Arch is a mortgage insurance
21 company incorporated in the State of Delaware and has its principal place of business in the
22 State of North Carolina. Arch is in the business of issuing mortgage insurance policies for
23 residential home mortgage loans, and is a sophisticated market actor in this area. In or
24 around 2013-2014, Arch and its affiliates entered into a series of transactions with PMI
25 wherein it acquired PMI’s claim handling platform. By virtue of these agreements, Arch
26 began to make improper claim decisions on behalf of PMI on loans serviced by PHH. Arch
27 further issued reinsurance on claims for which it decided to pay under the PMI policies.

28

                                                   -5-
         Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 6 of 28



 1                           IV.     THE BASIS FOR THIS ACTION
 2         A.     THE MORTGAGE INSURANCE POLICIES
 3         17.    PMI sold “flow” mortgage insurance policies to insure certain first-lien
 4 mortgage loans against the risk of borrower default. Flow policies are intended to cover
 5 individual loans submitted for insurance on a loan-by-loan basis. The loans covered under
 6 flow policies are not submitted as part of any pooling arrangement or securitization. They
 7 are submitted for coverage on an individual basis, and coverage for an individual loan is
 8 evidenced by a certificate of insurance issued by PMI. The flow mortgage insurance policies
 9 issued by PMI that are at issue in this litigation are subject to the terms and conditions set
10 forth in PMI’s Master Policy and any applicable endorsements thereto (hereinafter, the
11 “Flow Policies”).
12         18.    PMI also issued “pool” policies that insure pools, or groups, of residential
13 mortgage loans, certain of which PHH services and that are the subject of this litigation
14 (hereinafter, the “Pool Policies”). Like the Flow Policies, the Pool Policies insure first-lien
15 mortgage loans against the risk of borrower default. The Flow Policies and Pool Policies are
16 collectively referred to herein as the “Policies.”
17         19.    To this day, when servicing loans for other parties, such as private investors or
18 the Government Sponsored Enterprises (“GSEs”), PHH relies on the promises contained in

19 the Policies that the insurer will pay covered claims in full. PMI is primarily obligated to
20 these other parties to pay the insurance proceeds. However, when PMI, acting under Arch’s
21 direction and based on Arch’s assistance, does not perform under the Policies as promised,
22 the owners of denied or curtailed loans sometimes seek to have PHH repurchase the loan or
23 pay the amount curtailed by PMI and Arch’s actions, and such demands cause considerable
24 harm to PHH. Such harm can, and often does, exceed the insurance policy benefits that PMI
25 (and Arch) have refused to pay.
26         20.    PHH is authorized to bring this litigation as the Insured and/or the Servicer, on
27 behalf of the owners and/or investors, under the Policies. In all matters regarding the claims

28 process, PMI and Arch interact with PHH as the Insured, including with respect to providing

                                                -6-
         Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 7 of 28



 1 notifications to PHH regarding claim determinations and communications with PHH
 2 regarding challenges to Arch’s claim determinations on behalf of PMI. Upon information
 3 and belief, PMI and Arch generally do not interact directly with private investors or the
 4 GSEs with respect to such matters.
 5        21.    The definition of “Servicer” in the Policies generally states that the Servicer is
 6 “that Person . . . who at any time is servicing a Loan (as a master servicer, if subservicing is
 7 also involved) with respect to the Insured’s obligations under the Policy. The Insured shall
 8 be presumed to be the Servicer unless the Company is notified otherwise.” See, e.g.,
 9 PMI Mortgage Ins. Co. First Lien Master Policy No. 3829-1 (“PMI Master Policy”),
10 effective December 11, 1995 § I.MM (emphasis added). The Policies further provide that
11 the servicer “is deemed to be an agent of the Insured for all purposes under this Policy,
12 including, but not limited to, for receiving notices, payments of Insurance Benefits, settling
13 Claims, and performing acts required under the Insured under this Policy excepting for
14 receipt of notices required under Section III., F., (Non-Approved Servicer).” Id. § VI.J. The
15 Policies do not place any limitations on the Servicer to act in its role as the Insured or an
16 agent of the Insured. Thus, as the Servicer of the subject loans, PHH is the Insured and/or is
17 an agent of the Insured, and thus has the authority like any insured to bring this litigation
18 against Arch for aiding and abetting PMI’s bad faith conduct and causing PMI’s failure to

19 pay in full valid claims submitted under the Policies.
20        22.    PMI received all required premiums under the Policies for the loans subject to
21 this dispute, and continues to receive premiums on an ongoing basis for insured loans that
22 are performing. Since PMI and Arch entered into certain agreements in or around 2013-
23 2014, including the services agreement and reinsurance arrangement, PMI and Arch began to
24 share in the premiums received on performing loans insured by PMI. Upon information and
25 belief, some of the claims at issue in this litigation involve covered loans where both Arch
26 and PMI received premiums payments. Upon further information and belief, the portion of
27 the premium payments that are received by Arch constitute income to Arch and are not used

28 for purposes of funding the payment of claims under PMI’s Policies.

                                               -7-
         Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 8 of 28



 1        23.    PHH has performed all material conditions, covenants, and promises required
 2 to be performed in accordance with the terms and conditions of the Policies, and is and has
 3 been at all times, ready, willing, and able to perform all conditions required to be performed
 4 in accordance with the terms and conditions of the Policies.
 5        B.     THE GREAT RECESSION
 6        24.    In the mid-2000s, when the real estate market was flourishing, PMI, along with
 7 other mortgage insurers, engaged in aggressive marketing campaigns to convince lenders to
 8 purchase its mortgage insurance products and services rather than those of its competitors.
 9        25.    Mortgage insurance was marketed as the means to protect lenders from the
10 volatility of the mortgage market. The now defunct Mortgage Insurance Companies of
11 America (“MICA”), of which PMI was a member, explained that “[r]ecent trends in industry
12 profitability provide a graphic picture of the cyclical risks of mortgage lending. It is against
13 this pattern of peaks and valleys that mortgage insurance was designed to protect lenders.”
14 MICA 2001-2002 Fact Book & Membership Directory at 19. MICA further recognized that
15 “[m]ortgage insurers cannot raise premiums or cancel policies if risk increases over time.”
16 Id. at 10.
17        26.    As is now common knowledge, the once booming housing market collapsed.
18 Throughout 2007, real estate prices flattened and began to decrease nationally in the first

19 sustained nationwide home-price depreciation since the Great Depression, leading to
20 substantial increases in default and foreclosure rates. Active participants in the real estate
21 and mortgage markets, including PMI, were well aware of theses market conditions, and the
22 popular press was full of news of a “mortgage crisis.”
23        27.    The United States economy spiraled downward into an economic recession.
24 The decreases in home prices resulted in many homeowners finding themselves in a position
25 of negative equity, i.e., these borrowers had mortgage debt higher than the value of the
26 property. In addition to the collapse of the real estate market, employers had downsized,
27 eliminating millions of employees and decreasing existing employees’ salaries. According

28 to the United States Labor Department, by December 2009, the unemployment rate rose to

                                               -8-
         Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 9 of 28



 1 10.0%, and the number of unemployed persons was 15.3 million, the highest level in
 2 decades.
 3         28.    As a result of the economic recession, there was a dramatic increase in defaults
 4 on residential mortgage loans, not just in isolated geographic areas, but across the entire
 5 country; a situation mortgage insurers, like PMI, did not account for in their loss modeling.
 6 From 2005 to 2008 alone, approximately 1.2 million homeowners lost their homes due to the
 7 recession.
 8         C.     PROPER SUBMISSION OF CLAIMS FOR COVERAGE
 9         29.    After the collapse of the real estate market, the number of claims submitted to
10 PMI for loans in default increased sharply for all lenders. The increase in defaults was not
11 limited to loans serviced by PHH, but was a phenomenon that occurred nationwide and
12 impacted all mortgage lenders and servicers. This risk of default is exactly the type of risk
13 PMI agreed to insure.
14         30.    Loans insured under the Policies have been and continue to be in default as that
15 term is defined in the Policies.
16         31.    Pursuant to the terms and conditions of the Policies, PHH timely submitted a
17 claim and proof of loss for each of the loans in default for which a claim was filed.
18         32.    The claims and proofs of loss that were submitted for the loans insured under
19 the Policies include documentation that complies with the applicable terms and conditions of
20 the Policies or, at a minimum, substantially complies with the applicable terms and
21 conditions of the Policies, which is all that is required under the law.
22         33.    Pursuant to the terms and conditions of the Policies, PHH diligently pursued
23 what the Policies call “Appropriate Proceedings” and/or attempted to mitigate loss for each
24 of the loans in default.
25         34.    PHH’s efforts in pursuing Appropriate Proceedings and/or mitigating loss
26 comply with the applicable terms and conditions of the Policies or, at a minimum,
27 substantially comply with the applicable terms and conditions of the Policies, which is all

28 that is required under the law.

                                                -9-
         Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 10 of 28



 1            D.    PMI’S IMPROPER CLAIMS HANDLING
 2            35.   Despite PHH’s compliance or substantial compliance with the applicable terms
 3 and conditions of the Policies, PMI attempted to escape its coverage obligations by taking
 4 unreasonable positions in its claims handling and/or engaging in improper post-loss
 5 underwriting in order to improperly deny or curtail valid claims that should have been paid
 6 in full.
 7            36.   In an effort to save its bottom line, PMI began to improperly deny or deduct
 8 amounts from claim payments that PMI agreed were otherwise covered under its Policies on
 9 the basis that there had been delay(s) in the servicing. PMI’s efforts to deny or curtail
10 covered claim payments were not only improper, but were also inconsistent with the way it
11 processed claims before the economy collapsed and the number of claims increased
12 significantly. For example, in 2005, PMI curtailed just over 1% of the total amount of
13 claims submitted. By contrast, in 2013, PMI curtailed approximately 9% of the total amount
14 of claims submitted that year.
15            37.   Indeed, PMI knew the positions it was taking with respect to coverage were
16 unreasonable and made in bad faith, and therefore warned its investors that it may face
17 significant exposure if the courts disagreed with its interpretation of the Policies.
18            38.   In its Form 10-K filed for the fiscal year ending December 31, 2010, PMI
19 recognized: “Beginning in 2010, claim denial activity also includes claims denied or
20 curtailed as a result of servicers’ failure to adhere to customary standards relating to the
21 servicing of delinquent loans (‘servicer-related claim denials’). We expect the number of
22 servicer-related claim denials to significantly increase in 2011, and in 2010, we increased our
23 assumptions of future claim denials. Our projection of future claim denials . . . is continuing
24 to reduce, our loss reserve estimates.” PMI Group, Inc., Annual Report (Form 10-K), at 49
25 (Mar. 11, 2010). PMI also warned investors that its new curtailment practices had not been
26 tested, stating “[t]o date, we have not received material challenges to our documentation and
27 servicer-related claim denials. However, there can be no assurance that we will not receive

28 significant challenges in the future or that such challenges will not result in disputes with our

                                                - 10 -
        Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 11 of 28



 1 customers. Our claim denial practices have not been subject to judicial interpretation;
 2 therefore, it is unclear whether a court would adopt the same interpretation of our
 3 rights as we do. If we are not successful in defending our claim denials, we could be
 4 required to pay significant additional amounts in claims, which could materially harm
 5 our financial condition and results of operations.” Id. at 50 (emphasis added).
 6        E.     PMI IS PLACED INTO RECEIVERSHIP
 7        39.    In the end, PMI’s bad faith efforts were unsuccessful and on October 20, 2011,
 8 the Director of the Arizona Department of Insurance (the “Director”) filed a Complaint to
 9 place PMI into receivership in Arizona.       See Verified Complaint for Appointment of
10 Receiver & Injunction, State ex rel. Urias v. PMI Mortgage Ins. Co., No. CV2011-018944
11 (Ariz. Super. Ct. Maricopa County Oct. 20, 2011) (the “Receivership Case”).
12        40.    On March 14, 2012, PMI was placed in rehabilitation by entry of the Order for
13 Appointment of Receiver and Injunction in the Receivership Case (the “Rehabilitation
14 Order”). Pursuant to the Rehabilitation Order, the court required the Director, as Receiver,
15 to take possession and control of PMI, which had been under the formal supervision of the
16 insurance department since August 19, 2011.
17        41.    PMI was ordered to stop writing new business.         Since the entry of the
18 Rehabilitation Order, PMI’s sole business is collecting premiums on policies still in force,

19 and handling and paying claims.
20        F.     ARCH AND PMI ENTER INTO A SERIES OF AGREEMENTS AUTHORIZING
21               ARCH TO: (1) REINSURE PMI’S LOANS; AND (2) ASSUME PMI’S CLAIMS
22               HANDLING RESPONSIBILITIES
23        42.    On February 7, 2013, Arch, Arch Capital Group (US) Inc. (“Arch Capital”),
24 the parent corporation of Arch, and PMI entered into an Asset Purchase Agreement (the
25 “APA”).
26        43.    On February 8, 2013, PMI’s Receiver submitted Petition No. 24, in the
27 Receivership Case, seeking an order approving the APA, among other agreements and

28 related transaction documents, with the court overseeing PMI’s rehabilitation (the

                                             - 11 -
        Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 12 of 28



 1 “Receivership Court”).     Thereafter, Arch Capital and PMI amended the APA and,
 2 consequently, filed the Supplement to Petition No. 24.
 3        44.    On June 20, 2013, the Receivership Court granted the relief requested in
 4 Petition No. 24 and the Supplement to Petition No. 24, ordering:
 5               The Asset Purchase Agreement, as amended, the Stock Purchase
 6               Agreement,    as   amended,     and    the   Related   Transactions
 7               Documents, as amended, including, but not limited to, the Joint
 8               Sales Agreement, the PMI Quota Share Reinsurance Agreement,
 9               and the Services Agreement, and all the other Agreements, and
10               the transactions contemplated thereby, are authorized and
11               approved.
12        45.    As noted in the Receivership Court’s order, the Related Transactions
13 Documents included, as relevant here, the PMI Quota Share Reinsurance Agreement (the
14 “Reinsurance Agreement”) and the Services Agreement.
15               1.     The Reinsurance Agreement
16        46.    Under the Reinsurance Agreement, Arch Capital and PMI agreed to enter into
17 a 100% quota share reinsurance agreement for non-delinquent 2009-2011 policies, effective
18 July 1, 2012. Arch Capital further agreed to pay PMI a $90 million ceding commission in

19 exchange for the transfer of unearned premiums and PMI’s book of business from July 1,
20 2012 to the Reinsurance Agreement’s closing date of February 7, 2013.
21        47.    Following closing, Arch Capital agreed to reimburse PMI for 100% of claim
22 payments on the reinsured book up to a potential losses cap percentage of 75% of total ceded
23 premiums.    PMI agreed to continue to pay cash payment percentage amounts to all
24 policyholders, which included PHH.
25        48.    Further, under the Reinsurance Agreement, PMI maintained a 10.5% ceded
26 commission on future premiums. Upon information and belief, the balance of unearned
27 premiums was transferred to Arch. Upon further information and belief, by providing Arch

28 with a large percentage of the unearned premiums, Arch was incentivized to increase

                                               - 12 -
        Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 13 of 28



 1 curtailments and denials in order to bolster its bottom line and extend the PMI run-off (and,
 2 by proxy, its collection of premiums).
 3        49.    In the Supplement to Petition No. 24, the Receiver estimated the ceded income
 4 to Arch Capital to be $26 million. The Receiver had previously estimated, in Petition No. 24,
 5 that ceded income was somewhere between $28 million and $68 million. The basis for these
 6 significant discrepancies in projected ceded income is unknown.
 7        50.    Upon information and belief, since the Receivership’s Order granting Petition
 8 No. 24, Arch Capital has been reimbursing PMI for all claims paid under PMI’s 2009-2011
 9 policies that were non-delinquent between July 1, 2012 and February 8, 2013. Upon further
10 information and belief, Arch Capital has received millions of dollars in premiums on loans
11 subject to the Reinsurance Agreement.
12               2.     The Services Agreement
13        51.    On January 30, 2014, PMI, Arch, and Arch Capital entered into the Services
14 Agreement.
15        52.    Under the terms of the Services Agreement, Arch agreed to “provide support
16 services to PMI during and for the runoff of PMI’s legacy insurance portfolio[.]”
17        53.    The Services Agreement defines “PMI Customers” to include the “holders of
18 PMI’s master policies of mortgage insurance or, purchasers of, or investors in, mortgage

19 loans insured under such master policies and their respective agents including mortgage loan
20 servicers.”
21        54.    Section 2.2 of the Services Agreement requires Arch to “provide the Services
22 and perform its other obligations in a non-discriminatory matter that is generally consistent,
23 in all material respects, with the manner in which such Services or obligations are provided
24 or performed for [Arch] and its Affiliates’ own U.S. mortgage insurance business operations,
25 including with respect to compliance with applicable Law, as in effect at the time such
26 Services are provided or such obligations are performed . . .”
27        55.    Under the Services Agreement, Arch is an “independent contractor” that
28 “maintain[s] complete control over its Personal and its own operations.” While Arch “may

                                              - 13 -
        Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 14 of 28



 1 receive direction from PMI as to the end results[,]” Arch has “sole control over the manner
 2 and means of accomplishing the work to be performed.”
 3        56.    By its own terms, the Services Agreement is governed by Arizona law.
 4        57.    In or around the time the Services Agreement went into effect, Arch hired
 5 substantially all of PMI’s claims handling employees. Upon information and belief, these
 6 new Arch employees not only handle PMI claims but also claims under mortgage insurance
 7 policies issued by Arch.
 8        58.    In or around 2017, Arch amended the fee structure in the Services Agreement.
 9 Under the new fee calculation, Arch began to receive, in addition to a base payment, 9.25%
10 of PMI’s consolidated gross premiums paid for the applicable month. Upon information and
11 belief, this change in payment methodology further incentivized Arch to increase
12 curtailments and denials in order to prolong the run-off of PMI and, by proxy, extend the
13 period for which Arch will receive premiums from loans insured under the Policies that
14 continue to perform.
15        59.    Furthermore, under both the initial Services Agreement and the later
16 amendments thereto, Arch has received and, on information and belief, continues to receive
17 certain cash payments for its claims handling services. Upon information and belief, these
18 payments have incentivized Arch to increase denials and curtailments in order to prolong

19 PMI’s run-off and, by proxy, its receipt of payments under the Services Agreement.
20        60.    Upon information and belief, Arch has received millions of dollars from PMI
21 as payment under the Services Agreement for its work performed from January 2014 to the
22 present. Arch also has taken advantage of its engagement with PMI to generate customers
23 for its own mortgage insurance business.
24        G.     ARCH’S ASSUMPTION AND EXPANSION OF PMI’S IMPROPER CLAIMS
25               HANDLING
26        61.    Since Arch took over claims handling responsibility for PMI in 2014, PHH has
27 experienced a significant increase in the rates of curtailments and denials under the Policies.

28

                                              - 14 -
        Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 15 of 28



 1 Therefore, not only did Arch inherit PMI’s bad faith practices when it took over PMI’s claim
 2 handling function, but it expanded on those practices in order to benefit its own bottom line.
 3        62.    This increase is attributable to Arch as Arch controls the claim decisions, not
 4 just claims handling, for PMI. For example, in 2013, when the claims handling practice was
 5 still under the control of PMI, PMI curtailed approximately 9% of the total submitted claims
 6 amount that year.    In 2014, when Arch took over claims handling, Arch increased the
 7 curtailment rate to 13% of the total submitted claims amount for that year. By 2015, the rate
 8 increased again to nearly 15% of the total submitted claims amount.
 9               1.     Improper Curtailment of Covered Claims Directed by Arch
10        63.    Like PMI before it, Arch has sought to exploit the poorly drafted Policies by
11 wrongfully interpreting its opaque provisions to its benefit in order to effectuate its
12 wrongful curtailments.
13        64.    On information and belief, like PMI, the principal provision Arch relies upon
14 to execute this strategy is the Appropriate Proceedings provision. The Policies’ Appropriate
15 Proceedings provision, in relevant part, provides:
16               The Insured MUST begin Appropriate Proceedings when the
17               Loan becomes six (6) months in Default unless [PMI] provides
18               written instructions that some other action be taken.        [PMI]
19               reserves the right to direct the Insured to institute Appropriate
20               Proceedings at any time after Default. When either defending
21               against or bringing Appropriate Proceedings, the Insured shall
22               report the status of these proceedings to [PMI] as reasonably and
23               expeditiously as possible.
24               In conducting Appropriate Proceedings, the Insured shall:
25                      1. Diligently pursue the Appropriate Proceedings once
26               they have begun[.]
27 PMI Master Policy § IV.E.

28

                                              - 15 -
         Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 16 of 28



 1         65.        The Policies do not require PHH to commence Appropriate Proceedings before
 2 the Loan becomes six (6) months in Default. The Policies do not define what it means to
 3 “diligently pursue” Appropriate Proceedings. And the Policies do not specify any timeframe
 4 by when PHH must complete Appropriate Proceedings.                   Further, while the Appropriate
 5 Proceedings provision is drafted broadly to include, for example, any step that enforces the
 6 terms of a Loan, Arch narrowly interprets this term to mean foreclosure proceedings only.
 7         66.        There are no express provisions in the Policies that authorize PMI, or Arch
 8 purporting to act on PMI’s behalf, to curtail claims for purported delays made by PHH in
 9 commencing, pursuing, or completing Appropriate Proceedings.
10         67.        The only provisions in the Policies that are potentially applicable to
11 curtailment of claims are the Negligence exclusion and the Mitigation of Loss provision.
12 However, both these provisions place clear burdens on PMI (or Arch acting on PMI’s behalf)
13 to either show that the negligence was material and increased the Loss or to attempt to
14 mitigate the loss itself. PMI (or Arch acting on PMI’s behalf) has not satisfied its burden
15 under either the Negligence exclusion or the Mitigation of Loss provision for any of the
16 loans at issue in this litigation.
17         68.        The Negligence exclusion precludes coverage for:
18                    any Claim involving or arising out of the negligence of the
19                    Insured or the Servicer, which negligence is material either to the
20                    acceptance of the risk or to the hazard assumed by [PMI].
21 PMI Master Policy § III.E.
22         69.        The Policies further clarify that “if the damage to [PMI] arising from an
23 excluded event can be reasonably quantified, [PMI] shall adjust the Claim Amount by the
24 amount        of    such   damage     rather   than      exclude   coverage   altogether   for   such
25 Loan . . . .” Id. § III.
26         70.        Thus, by the express terms in its Policies, Arch cannot curtail a claim unless it
27 proves that PHH was negligent, that such negligence was “material either to the acceptance

28 of the risk or to the hazard assumed” by PMI and that PHH’s negligence increased the Loss.

                                                   - 16 -
        Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 17 of 28



 1        71.    The Mitigation of Loss provision, in pertinent part, provides:
 2               The Insured and its Servicer shall attempt to limit and mitigate
 3               loss by adhering to customary servicing standards applicable to
 4               delinquent Loans, which may include in appropriate cases, but is
 5               not limited to, trying to obtain a cure of Defaults and trying to
 6               effectuate a Pre-Arranged Sale or voluntary conveyance of the
 7               Property.   The Insured shall permit [PMI] to participate in
 8               workout activities for any Loan in Default. Failure of the Insured
 9               to materially comply with this Section II., N., with respect to any
10               Loan shall entitle [PMI] to adjust the Claim Amount by the
11               amount [PMI] was damaged by such noncompliance.             [PMI]
12               shall attempt to limit and mitigate any loss to the Insured which
13               will not be covered by the Insurance Benefit provided under this
14               Policy.
15 PMI Master Policy § II.N.
16        72.    The Policies do not define “customary servicing standards.”
17        73.    To fill in the gaps created by its Policies and to justify its excessive and
18 inappropriate curtailment rate, PMI unilaterally introduced a self-serving servicing standards

19 guide in or around December 2010 (the “2010 Guide”).
20        74.    The 2010 Guide, however, has never been incorporated into the Policies and
21 does not bind PHH.
22        75.    Further, the 2010 Guide, and any later amendments thereto, fails to properly
23 account for servicing delays imposed by applicable law and industry standards designed to
24 protect distressed homeowners, and conflicts with relevant provisions in its Policies. In
25 addition, the self-imposed servicing standards guide does not properly account for delays
26 beyond a servicer’s control such as a borrower’s change in financial circumstances requiring
27 re-review of eligibility for workout programs, gaps and/or delays in borrower

28

                                              - 17 -
        Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 18 of 28



 1 documentation, court delays, borrower litigation, or title issues that could result in extended
 2 default servicing and/or foreclosure timelines.
 3        76.     Upon information and belief, since 2014, Arch continues to have the 2010
 4 Guide in operation despite its obvious flaws.
 5        77.    Upon information and belief, Arch seeks to rely upon the Appropriate
 6 Proceedings provision to curtail claims, despite it not providing the authority to do so. Arch
 7 has relied on this provision instead of the Negligence and Mitigation of Loss provisions in
 8 order to reap the financial benefits of curtailments without any of the attendant burdens that
 9 come with the latter provisions.
10        78.    Upon information and belief, since 2014, Arch has also relied upon the PMI
11 internal guidelines to justify its curtailments, which were implemented by the former PMI
12 employees that joined Arch. To date, Arch has failed to share these guidelines with PHH.
13 Upon information and belief, these internal guidelines are believed to be both subjective and
14 arbitrary depending on the Arch claims handler (previously at PMI) reviewing any given
15 loan, and present a moving target for Servicers, including PHH. This understanding of the
16 internal guidelines is derived, in part, from the subject and arbitrary handling of claims
17 submitted under the Policies by PHH. Upon information and belief, since 2014, Arch claims
18 handlers who process claims submitted under the Policies, on behalf of PMI, continue to

19 apply the subjective and arbitrary internal guidelines developed at PMI to Arch’s benefit.
20        79.    The bad faith curtailment practices that Arch adopted from PMI and
21 subsequently expanded upon, also conflict with Arizona law, which requires that the insurer
22 provide a “reasonable explanation of the basis in the insurance policy” when denying or
23 curtailing a claim. See A.R.S. § 20-461 (A)(15). Upon information and belief, Arch does not
24 cite to any policy provisions when denying or curtailing a claim in breach of Arizona law.
25 Instead, these decisions are completely ad hoc and significantly diverge from industry
26 practice. Arch’s rejection of industry norms and guidance is reflected in their bad faith
27 claims practices. Upon information and belief, these include, among other things, failing to

28 track the average time it takes to transfer title in specific regions and failing to credit

                                              - 18 -
        Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 19 of 28



 1 servicers where title is transferred faster than the average for the area. Upon information and
 2 belief, Arch’s claims handlers, formerly of PMI, spend minimal time looking at each claim
 3 and, what little time they do spend, is focused on identifying opportunities to curtail or deny
 4 rather than maximize the coverage payment owed.
 5        80.    Since in or around January 2014, PMI’s refusal to pay the full claim amount
 6 owed, at Arch’s direction, has nothing to do with PHH’s loan servicing practices and
 7 everything to do with Arch’s efforts to preserve capital and to avoid reimbursing PMI.
 8        81.    PHH has also sought to hold PMI liable for its bad faith conduct. As PMI’s
 9 Receivership Order, however, enjoins certain claims, such as tort claims, PHH has been
10 precluded from pursuing its bad faith action against PMI at this time. In precluding the bad
11 faith claim, the Receivership Court reasoned that the PMI estate should not “spend time or
12 money to defend claims that will never be paid.” Such a finding here, however, does not rule
13 out that PMI did, in fact, engage in bad faith. Moreover, such a finding has no bearing on
14 Arch’s ability to be held accountable for its aiding and abetting of PMI’s tortious conduct.
15        82.    As a result of the wrongful curtailment of claims under the Policies at Arch’s
16 direction, PHH and its investors have suffered damage and will continue to suffer damage.
17 For example, Arch’s wrongful curtailments have also led to repurchase demands and other
18 claims made to PHH by various third-parties, and PHH has had to incur substantial sums to

19 deal not only with these curtailments, but also respond to the repurchase demands and other
20 claims that have been made. PHH is thus entitled to damages for Arch’s aiding and abetting
21 of PMI’s tortious conduct.
22               2.     Improper Claim Denials Directed by Arch
23        83.    Upon information and belief, since taking over PMI’s claims decisions, Arch
24 has adopted in full PMI’s practice of improper claim denials. As with curtailments, following
25 the onset of the Great Recession, PMI also began asserting improper reasons when denying
26 coverage without any factual or legal support, based on improper interpretations of the
27 Policies, and inconsistent with the way it processed claims before the economy collapsed and

28

                                              - 19 -
        Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 20 of 28



 1 the number of claims increased significantly.       Upon information and belief, Arch has
 2 followed upon and expanded the improper claim denial path laid by PMI to its benefit.
 3        84.    For example, Arch has wrongfully denied claims because it contends it did not
 4 receive all documentation it requested in order to evaluate coverage. These unreasonable
 5 assertions were made even though the documents Arch claims it needed were not required to
 6 be obtained at origination under the applicable guidelines, are not reasonably required in
 7 order to reach a claim determination, and/or the information contained in the allegedly
 8 missing documents can be obtained from other sources upon a good faith investigation by
 9 Arch on PMI’s behalf.       Rather, these assertions arose from Arch’s post hoc effort to
10 impermissibly shield itself from exposure to having to reimburse PMI for valid claims.
11        85.    Since 2014, these denials, orchestrated by Arch, have led to repurchase
12 demands and other claims made to PHH by various third-party investors. PHH has had to
13 incur substantial sums to deal with the denials, but also respond to the repurchase demands
14 and other claims that have been made.
15        86.    PHH and its investors suffered damage as a result of these improper denials,
16 which are in breach of the Policies, and in bad faith. Moreover, because Arch has not only
17 adopted PMI’s practice of bad faith claim denials but has increased the practice, PHH and its
18 investors will continue to suffer damage on an ongoing basis as a result of these improper

19 claim denials by Arch.
20        87.    PHH expects that Arch, purporting to act on behalf of PMI, will continue to
21 deny claims based on improper and incorrect interpretations of the Policies in order to justify
22 its wrongful and bad faith conduct.
23               3.     Arch Knows PMI’s Conduct Constitutes Bad Faith.
24        88.    Arch is fully aware that its denials and curtailments of PMI claims are
25 improper for a myriad of reasons, including that:
26               a.     Arch employees used to work at PMI and understand PMI’s obligations
27                      under its mortgage insurance policies;
28

                                              - 20 -
        Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 21 of 28



 1               b.     Arch itself issues mortgage insurance and its employees should
 2                      understand: (i) the obligations to act in good faith imposed by law on
 3                      insurance companies; and (ii) how this obligation of good faith along
 4                      with numerous other legal requirements dictates how claims should be
 5                      handled under mortgage insurance policies.
 6        89.    Based on this, Arch knows that its claims handling practices and decision
 7 making as it relates to PMI claims are improper.
 8        90.    Arch is also not without motive for this bad faith claims handling. Under the
 9 Reinsurance Agreement, Arch has a clear incentive to implement high rates of curtailments
10 and denials on claims submitted under the Polices. Every dollar involved in claims that are
11 denied, or curtailed on claims covered by the reinsurance agreement, is a dollar that Arch is
12 not obligated to pay back to PMI under the reinsurance agreement. Upon information and
13 belief, the Arch employees handling the PMI claims do not know which claims are subject to
14 the Reinsurance Agreement, and thus have a clear motivation to limit claim payments as to
15 all PMI claims. As illustrated above, this arrangement has created a disastrous result with
16 insureds and/or servicers under the Policies left to bear the financial consequences.
17        91.    Furthermore, upon information and belief, Arch’s entitlement to unearned
18 premiums, under both the Reinsurance Agreement and Services Agreement, as well as direct

19 payments for its claims handling under the Services Agreement, has incentivized Arch to
20 increase curtailments and denials in order to extend the PMI run-off (and, by proxy, its
21 collection of premiums and Services Agreement payments). Upon information and belief, as
22 demonstrated by the increase in denials and curtailments, these incentives, whether
23 intentional or inadvertent, are working.
24        H.     PHH D ISCOVERS        THE    E XTENT   OF   A RCH ’ S C ONTROL
25        92.    Although general announcements were made that Arch and PMI had entered
26 into the Services Agreement in January 2014, neither Arch nor PMI disclosed that Arch
27 would have complete discretion over PMI’s claims decisions and PHH did not learn the

28

                                               - 21 -
        Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 22 of 28



 1 extent of Arch’s involvement and control until late February 2021 during separate litigation
 2 with PMI.
 3        93.    In February 2021, PHH learned for the first time that since 2014, Arch was not
 4 only responsible for the mechanical aspects of the claims handling, but also has been almost
 5 entirely responsible for making all decisions regarding whether to pay in full, deny, or curtail
 6 a claim submitted by PHH under the Policies.
 7        94.    At this time, PHH also learned that PMI maintains almost no oversight over
 8 Arch’s decisions to deny claims and virtually no oversight over claims with curtailed
 9 payments.
10        95.    For example, PMI does not monitor the amounts that Arch curtails on each
11 claim submitted under the Policies, meaning that Arch could curtail 99% of the claim
12 amount without having to seek PMI’s approval or even alert PMI to its decision. While Arch
13 may argue that an insurance company adjusting a claim it insures has a similar absence of
14 oversight, there is one key distinction: the average insurer looks to maintain its business by
15 continuing to write insurance, and egregious claims handling and decision making will drive
16 that business away. Here, PMI is no longer writing insurance so there is no business concern
17 reigning in its bad faith claims handling practices and decision making. Moreover, Arch has
18 been able to benefit from this fact and thereby act with impunity when wrongfully curtailing

19 or denying a PMI claim.
20        96.    PHH is bringing this litigation with respect to all of the improper denials and
21 curtailments that PMI issued and will continue to issue under the Policies through Arch’s
22 actions.
23   FIRST CAUSE OF ACTION: AIDING AND ABETTING TORTIOUS CONDUCT
24        97.    PHH re-alleges Paragraphs 1 through 96 as if fully set forth herein.
25        98.    As alleged above, PMI agreed under the terms and conditions of the Policies to
26 insure the owners of the loans for losses due to default by borrowers in the repayment of
27 loans. Arch, in turn, agreed to reinsure PMI for any losses it sustained for claims submitted

28 under the Policies.

                                               - 22 -
        Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 23 of 28



 1         99.    PHH has timely submitted valid claims under the Policies, as acknowledged by
 2 PMI and Arch.
 3         100.   Implied in every insurance policy is a covenant that the insurance company
 4 will act in good faith and deal fairly with its insured, that the insurance company will do
 5 nothing to interfere with the right to receive benefits under the policy, that the insurance
 6 company will give at least as much consideration to the interests of the insured as it does its
 7 own interests, that the insurance company will exercise diligence, good faith and fidelity in
 8 safeguarding the insured’s interests, that it will deal ethically with the insured and will fairly
 9 and adequately inform the insured with respect to the nature and scope of its insurance
10 coverage (hereinafter referred to as the “implied duty of good faith and fair dealing”).
11         101.   By virtue of the Services Agreement and Reinsurance Agreement, and
12 attendant financial incentives, Arch was motived to, and did in fact aid and abet PMI in its
13 refusal to acknowledge the coverage provided under the Policies, by improperly denying
14 claims and by improperly deducting amounts from claims that PMI agrees are covered for
15 reasons that are unsubstantiated under the terms and conditions of the Policies, in breach of
16 the implied duty of good faith and fair dealing. Arch aided and abetted PMI in its intentional
17 withholding of policy benefits, without a reasonable basis, and purposefully placing its own
18 interests above those of its insured’s for the purpose of utilizing money, which is owed under

19 the terms and conditions of the Policies.
20         102.   PHH, as Servicer, is informed and believes, and on that basis alleges, that Arch
21 aided and abetted PMI’s persistent and systematic actions and failures to act were done
22 purposefully, intentionally, maliciously, and/or with reckless disregard of its obligations
23 under the Policies, that PMI’s conduct was despicable and intended to cause injury to PHH,
24 as Servicer, and deprive it of its rights under the Policies, and that PMI’s actions and
25 inactions have been taken with willful and conscious disregard of PHH’s rights and the
26 consequences of these actions on PHH, and with the deliberate intent to vex, injure and
27 annoy PHH and advance PMI’s own pecuniary interest and, since 2014, Arch’s pecuniary

28 interests as well.

                                               - 23 -
        Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 24 of 28



 1        103.   As a result of PMI’s bad faith denials and curtailments, at Arch’s direction,
 2 PHH has suffered substantial monetary damages in addition to the damages from unpaid
 3 claims.
 4        104.   On information and belief, Arch knew that PMI’s conduct constitutes a breach
 5 of implied duty of good faith and fair dealing. Arch obtained this knowledge in numerous
 6 ways, including but not limited to:
 7               a. Arch’s employment of PMI personnel who understood PMI’s obligations
 8                  under the mortgage insurance policies; and
 9               b. Arch’s independent knowledge of good faith claims handling as imposed
10                  upon Arch as an insurer of mortgage loans and the complete failure of
11                  PMI’s practices, which Arch adopted as to the PMI claims, to conform with
12                  these standards.
13        105.   Despite this information, Arch materially adopted PMI’s bad faith claims
14 handling practices by refusing, on behalf of PMI, to fully pay the valid claims submitted by
15 PHH for such losses by, among other things:
16               a. failing to deal fairly with PHH and failing to give equal consideration in all
17                  matters to PHH’s and/or other Insureds’ interests;
18               b. engaging in unreasonable, frivolous, or untenable denial of policy benefits;
19               c. misrepresenting pertinent facts or policy provisions relating to coverages at
20                  issue;
21               d. asserting inconsistent positions regarding the meaning of its policy
22                  provisions and adopting the coverage-limiting interpretation as the correct
23                  one;
24               e. compelling PHH to institute, continue, or submit to litigation to recover
25                  amounts due under the Policies;
26               f. failing to provide a reasonable explanation of the basis for its various
27                  insurance coverage positions;
28

                                              - 24 -
        Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 25 of 28



 1                g. failing to promptly settle certain claims, where liability has become
 2                   reasonably clear in order to influence settlements as to other claims where
 3                   liability may be reasonably contested;
 4                h. denying claims based on perceived claim perfection defects that are
 5                   unreasonable and not required by the Policies;
 6                i. imposing time limitations for completing foreclosures or other servicing
 7                   activities that are unreasonable, in violation of federal or state law, and/or
 8                   not specified in the Policies; and
 9                j. consciously curtailing claim payments for reasons that are unfounded in a
10                   misguided attempt to limit Arch’s exposure to the claims at issue.
11        106.    Arch has substantially assisted and/or encouraged and continues to
12 substantially assist and/or encourage PMI in the achievement of its breach of the implied
13 duty of good faith and fair dealing owed to PHH, including in PMI’s wrongful denial and/or
14 curtailment of claims without a reasonable basis.       Moreover, the wrongful denials and
15 curtailments of claims submitted under the Policies substantially increased upon Arch’s
16 assumption of PMI’s claims handling and decision-making duties from approximately 9% in
17 2013, under PMI, to nearly 15% by mid-2015 under Arch.
18        107.    Arch had a clear incentive to encourage and/or assist PMI’s breach of the
19 implied duty of good faith and fair dealing through the Reinsurance Agreement, which made
20 Arch liable, in certain instances, to reimburse PMI for claims paid under its Policies.
21        108.    In addition, Arch’s entitlement to unearned premiums, under both the
22 Reinsurance Agreement and Services Agreement, as well as direct payments for its claims
23 handling under the Services Agreement, has incentivized Arch to increase curtailments and
24 denials in order to extend the PMI run-off and, by proxy, its collection of premiums and
25 Services Agreement payments.
26        109.    As a result of Arch’s aiding and abetting of PMI’s bad faith denials and
27 curtailments, PHH is entitled to punitive damages.

28

                                               - 25 -
          Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 26 of 28



              SECOND CAUSE OF ACTION: EQUITABLE INDEMNIFICATION
 1
            110.    PHH re-alleges Paragraphs 1 through 109 as if fully set forth herein.
 2
            111.    PMI is obligated to pay mortgage insurance claims for the benefit of certain
 3
     third party owners of insured loans, serviced by PHH, such as Fannie Mae and Freddie Mac,
 4
     under the Policies.
 5
            112.    As a result of Arch’s wrongful claim denials and claim curtailments of claims
 6
     submitted under the Policies, these third parties have requested that PHH compensate them
 7
     as a result of Arch’s failure to pay claims in full.
 8
            113.    Based on the doctrine of equitable indemnification, PHH seeks indemnification
 9
     from Arch for any sums PHH was forced to pay to these loan owners in compensation for
10
     Arch’s failures to fulfill its contractual obligation to pay claims in full under the Policies.
11
                     THIRD CAUSE OF ACTION: UNJUST ENRICHMENT
12
            114.    PHH re-alleges Paragraphs 1 through 113 as if fully set forth herein.
13
            115.    Arch has been unjustly enriched through its complete control over PMI’s
14
     claims handling and decision-making functions.           In particular, Arch directed PMI to
15
     wrongfully deny and curtail PHH’s claims in order to avoid its reimbursement
16
     responsibilities to PMI under the Reinsurance Agreement and thus limit its own financial
17
     obligations.
18
            116.    Arch’s unjust enrichment impoverished PHH by depriving it of amounts owed
19
     under the policies.
20
            117.    PHH’s impoverishment directly resulted from Arch’s unlawful claims
21
     decisions on behalf of PMI.
22
            118.    There is no justification for Arch’s conduct.
23
            119.    PHH has no available remedy at law in order to address this unjust enrichment.
24
            120.    By virtue of the foregoing, this Court should exercise its equitable powers to
25
     correct Arch’s unjust enrichment by requiring it to disgorge the benefits it obtained at PHH’s
26
     expense for those claims that were subject to the Reinsurance Agreement.
27

28

                                                  - 26 -
        Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 27 of 28



 1                                   PRAYER FOR RELIEF
 2        WHEREFORE, PHH requests judgment as follows:
 3        1.     With respect to the First Cause of Action, PHH requests that the Court enter
 4 judgment against Arch for actual money damages in an amount to be proven at trial,
 5 including compensatory damages in the amount of unpaid insurance claims, consequential
 6 damages, punitive damages, pre-judgment and post-judgment interest as allowed by law,
 7 attorneys’ fees as allowed by law, and other such relief the Court deems just and proper.
 8        2.     With respect to the Second Cause of Action, PHH requests that the Court enter
 9 judgment against Arch for equitable indemnification of any sums PHH was forced to pay
10 certain loan owners in compensation for Arch’s wrongful denials, or curtailments of claim
11 payments, pre-judgment and post-judgment interest as allowed by law, attorneys’ fees as
12 allowed by law, and other such relief the Court deems just and proper.
13        3.     With respect to the Third Cause of Action, PHH requests that the Court enter
14 judgment against Arch to disgorge the benefits it obtained at PHH’s expense for those claims
15 that were subject to the reinsurance agreement, pre-judgment and post-judgment interest as
16 allowable by law, attorneys’ fees as allowed by law, and such other relief as the Court deems
17 just and appropriate.
18

19
20 Dated: September 3, 2021
21
22                                           By: /s/ Gerald Maltz

23                                               Gerald Maltz (004908)
                                                 Stanley G. Feldman (000838)
24                                               Miller, Pitt, Feldman & McAnally, PC
                                                 One South Church Avenue, Suite 1000
25                                               Tucson, AZ 85701
                                                 Phone: 520.792.3836
26                                               Fax: 520.792.3836
                                                 Email: sfeldman@mpfmlaw.com
27                                                      gmaltz@mpfmlaw.com

28

                                              - 27 -
     Case 2:21-cv-01516-DLR Document 1 Filed 09/03/21 Page 28 of 28



                                       David M. Halbreich (pro hac vice pending)
 1                                     David E. Weiss (pro hac vice pending)
                                       Matthew D. Rosso (pro hac vice pending)
 2                                     Margaret McDonald (pro hac vice pending)
                                       Reed Smith LLP
 3                                     355 South Grand Avenue, Suite. 2900
                                       Los Angeles, CA 90071
 4                                     Phone: 213.457.8033
                                       Fax: 213.457.8080
 5
                                       Attorneys for PHH Mortgage Corporation
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27

28

                                    - 28 -
